           Case 4:19-cv-40135-TSH Document 3 Filed 10/22/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
LOUIS J. DESY, JR.                        )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )
                                          )                Civil Action No.:
AZZ, INC.,                                )
                                          )
      Defendant                           )
__________________________________________)

                                NOTICE OF APPEARANCE

        I, Kevin B. Smith, hereby enter my appearance as counsel for defendant AZZ, Inc., in

this action.

                                            Respectfully Submitted,


                                            _/s/ Kevin B. Smith
                                            Kevin B. Smith (BBO #688418)
                                            ARROWOOD LLP
                                            10 Post Office Square, 7th Floor South
                                            Boston, MA 02109
                                            (617) 849-6200
                                            (617) 849-6201 (fax)
                                            ksmith@arrowoodllp.com


Dated: October 22, 2019
          Case 4:19-cv-40135-TSH Document 3 Filed 10/22/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) or sent by first-class
mail to any persons presently indicated as non-registered participants on this date.


                                                      /s/ Kevin B. Smith

                                                      Kevin Smith, BBO (BBO # 688418)
                                                      October 22, 2019
